DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, 10-13, 16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuffet (US 2014/0181123 A1).
Claim 1, Tuffet teaches an information processing apparatus (electronic device 100; paragraph 0018) comprising 
a control unit (processor 110; paragraph 0018) that controls display of visual information performed by a display unit (processor 110 coupled to touch screen 140, touch screen 140 displays visual output; paragraph 0018, 0020) included in a mobile terminal, 
wherein the control unit controls to display, based on a recognized context (“processor 110 may fetch current context information;” paragraph 0042), one or more images highly related 

Claim 2, Tuffet further teaches wherein the control unit controls the display unit to perform ambient display of one or more images highly related to the context (item, i.e., a representative picture, is displayed on touch screen 106; paragraph 0042).

Claim 4, Tuffet further teaches wherein the context includes position information (GPS coordinates of the portable electronic device 100; paragraph 0042), and the control unit controls the display unit to display an image captured in the past by the user in vicinity of a current position, based on the acquired current position (item, e.g., representative thumbnail picture, is displayed on the touch screen 106; paragraph 0042 and 0034). 

Claim 5, Tuffet further teaches wherein, in a case where the mobile terminal is estimated to be located outside a home based on the acquired current position (when at a specific location matching an event location; paragraph 0034), the control unit restricts an image to be displayed by the display unit to the image captured in vicinity of the current position (“Specifically, when the user returns to the event location, the portable electronic device 100 may determine that the current location matches the event location, and then select the current item as a candidate to be displayed on the home screen;” paragraph 0034).



Claim 7, Tuffet further teaches wherein the context includes date and time information (context information can be time; see paragraph 0034), and the control unit controls the display unit to display an image captured by the user at a date and time related to the current date and time, based on the acquired current date and time (see date/time based example of displaying a representative picture based on current date/time in paragraph 0035).

Claim 8, Tuffet further teaches wherein, in a case where the mobile terminal is estimated to be located at a place of residence of the user based on the acquired current position (context information may be location, the location may be the family home, see paragraph 0034), the control unit controls the display unit to display an image captured by the user at a date and time related to the current date and time (representative picture may be displayed based on the location and local time of the device 100: e.g., picture of an event such as new year, birthday, or anniversary; paragraph 0034-0035).

Claim 10, Tuffet further teaches wherein the context includes an elapsed time after imaging (selection of images may be period-based, e.g., anniversary of an event; paragraph 

Claim 11, Tuffet further teaches wherein, in a case where there is a plurality of images for which an elapsed time after imaging is within a predetermined time, the control unit controls so as to suppress simultaneous display of a plurality of images having imaging date and time shorter than a predetermined interval (see example of paragraph 0035, images of the anniversary/birthday event are displayed to the exclusion of other images having different imaging dates and times).

Claim 12, Tuffet further teaches wherein the control unit ends displaying an image after a lapse of a predetermined time from controlling the display unit to start the display of the image (in a third scenario for determining a candidate item to be displayed, “the selection rule in the third scenario is time-based;” paragraph 0036. That is, after a specific day has passed, the displayed image is no longer selected to be displayed, see paragraph 0036).

Claim 13, Tuffet further teaches wherein the control unit controls the display unit to display an image and further controls the display unit to suppress display of an image until a predetermined time has elapsed after the end of the display (images selected for the same day of the week are suppressed, i.e., not selected according to the selection rule, until the same day of 

Claim 16, Tuffet further teaches wherein, in a case where the user selects an image that is presented in ambient display by the display unit, the control unit enlarges and displays the image as a whole (user may interact with an image to zoom the item; paragraph 0026).

Claim 18, Tuffet further teaches wherein the apparatus is the mobile terminal including the display unit (see portable electronic device 100 of Fig. 1).

Claim 19 is analyzed and rejected as a method for performing the functions of the information processing apparatus of claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuffet in view of Na (US 2016/0352887 A1).
Claim 3, Tuffet teaches the information processing apparatus according to claim 1, and further teaches wherein the control unit controls the display unit to display one or more images 
but Tuffet is silent regarding wherein the display is as a part of a background.
Na teaches wherein context information (“controller 300 may make a control to change background information of the message display screen (or message display area) based on context information associated with at least one message displayed;” paragraph 0091) is used to change a background image (changed background information can be an image; paragraph 0094).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Na with that of Tuffet in order to enhance a user’s interest in message communication (see paragraph 0013-0014 of Na). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuffet (US 2014/081123 A1).
Claim 9, Tuffet further teaches the information processing apparatus according to claim 1, wherein the context includes a fellow person of a user who uses the mobile terminal (context relevance based on user behavior; paragraph 0029), 
but Tuffet is silent regarding an explicit teaching where the control unit controls the display unit to display an image that contains the fellow person as a subject.
However, Tuffet teaches wherein face recognition is applied to images (paragraph 0028). It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the face recognition feature of Tuffet to display an image that .

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuffet in view of Bruins (US 2014/0237015 A1).
Claim 14, Tuffet the information processing apparatus according to claim 1, but is silent regarding wherein the control unit preferentially uses position information acquired from another application, for display control.
Bruins teaches wherein a control unit uses position information acquired from another application (a map application of a device retrieves location from remote server 420, the location obtained from a different client device; paragraph 0058).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Bruins with the display control of Tuffet in order to reduce overall power consumption (paragraph 0010 of Bruins).

Claim 15, Bruins further teaches in a case where the control unit has difficulty in acquiring the position information from another application (when device falls out of the data sharing network range; paragraph 0071), the control unit activates a position information acquisition function of the mobile terminal to acquire the position information (the client is prompted to obtain their own location data; paragraph 0071).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuffet in view of Torres (US 2020/0049725 A1).

However, allowing a user to approve or confirm images to be displayed is a straightforward design option well-known in the art. 
Torres teaches the display of a sample image (“display a placeholder image;” paragraph 0034) before confirmation of user’s permission regarding image display (instrument 100 is secured by password or other authentication system; paragraph 0034). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Torres with that of Tuffet in order to prevent unauthorized access to images stored on the information processing apparatus.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIAWEI CHEN/Primary Examiner, Art Unit 2696